Wade, J.
Under the rulings of a majority of the Supreme Court upon the questions certified in this case, the judge of the city court erred in refusing to grant a new trial upon the special grounds set out in the amendment to the motion for a new trial. Bond & Maxwell v. Perrin, 145 Ga. 200 (88 S. E. 954). Judgment reversed.
The case came to the Court of Appeals on exceptions to the overruling of the motion for a new trial,- and this conrt submitted to the Supreme Court the question whether it was allowable for the defendant to interpose and support by parol evidence the defenses set up in his pleas. Questions were also submitted as to the effect of the decisions of the Supreme Court in the cases of Pryor v. Ludden & Bates, 134 Ga. 288 (67 S. E. 654, 28 L. R. A. (N. S.) 267), and Bullard v. Brewer, 118 Ga. 918 (45 S. E. 711), and as to whether these decisions were in conflict. The certified questions, with a copy of the written instrument involved, and the .opinion of the Supreme Court thereon, appear in 145 Ga. 200 (88 S. E. 954). That court (two Justices dissenting) held: “Applying the law as announced . . , it was incompetent to set up and prove by parol so much of the special plea as sought to set up . express warranties as to the quality of the property, but competent to set up and prove by parol other portions of the plea as will fully appear in the opinion.”
Thomas J. Brown, W. D. Twit, for plaintiffs.
Worley & Nall, for defendant.